DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 6, and 11 are amended. Claims 1-18 are pending in this application.

The electronic terminal disclaimer filed on 04/16/2020 is acknowledged and approved, and overcomes the nonstatutory double patenting rejection of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
 	In claims 1, 6, and 11, the claimed “displaying presentation information that moves linearly from a first position to a second position…” is new matter. Reviewing of the disclosure, in particular, the paragraphs [0051], [0052], [0072], and [0073] that Applicant replied, does not result in the limitation as claimed.
 	Therefore, the claimed subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhury et al, US 8,856,541 in view of Ali et al, “Spoofing Attempt Detection using Gaze Colocation”.
Regarding claim 1, Chaudhury discloses a face detection device (figs 1A-3B, element 102; col. 9, lines 55-57; a computing device for detecting possible spoofing in captured facial images) comprising:
 	at least one memory configured to store instructions (fig. 2, element 48; col. 10, line 1 and lines 25-56; one or more storage devices are used to store program instructions for execution by processors); and 
 	at least one processor configured to execute the instructions (fig. 2, element 40; col. 9, lines 65-66 and col. 10, lines 16-24; one or more processors  are configured to implement functionality and/or process instructions for execution within computing device) to perform: 
 	acquiring a facial image sequence corresponding to a face of a user (figs. 4-5, element 508; col. 17, lines 31-33 and col. 20, lines 4-10; receive, from an image capture device at least a first image of a face of a user and a second image of the face of the user. For instance, the first and second images may be separate frames of the captured video data of the user);
 	displaying presentation information that moves linearly from a first position to a second position on the screen of the display device (figs. 3A, element 314 (first position), fig. 3B, element 314 (second position) and figs. 4-5, elements 504-506; col. 17, lines 19-30, lines 52-67 and col. 19, line 57-col. 20, line 4; the computing device displays, using a display device, a graphical user interface (GUI) including an element at a first position. An example of an element is a GUI element, such as challenge dot. the computing device moves the element according to the challenge pattern within the GUI to a second position.  For instance, the computing device moves the challenge dot along a straight line path. Examiner broadly interpret the moving of the challenge dot as changing the position of the challenge dot);
 	detecting, from the facial image sequence, a line-of-sight position (figs. 3A-3B, element 314; col. 17, lines 19-30 and lines 52-67; movement pattern module 8 may move challenge dot 314 along a horizontal path (shown as a dotted line within pattern display 308) or a direction of line-of-sight of the user (figs. 4-5, element 510; col. 20, lines 11-14; the eye movement detection module detects one or more eye movements based at least in part on the first image of the face of the user and the second image of the face of the user); and
 	determining the face of the user indicated by the facial image sequence as a live face, based on a relationship between a temporal change of the line-of-sight position or of the direction of the line-of-sight of the user and the change of the position of the presentation information on the screen of the display device (figs. 3A-3B and figs. 4-5, element 512; col. 8, lines 29-45, col. 17, lines 19-51, and col. 20, lines 20-38; By identifying one or both eyes of the user in the captured images, and analyzing the movements of the eye(s), eye movement detection module of anti-spoofing module can determine whether the user has performed the expected eye movement pattern with an acceptable level of accuracy. If eye movement detection module detects that the detected eye movement pattern matches the challenge pattern with a sufficient level of accuracy (and based on the facial recognition programs granting a match to one or more of the images), computing device may authenticate the user, and grant the user access to one or more functionalities controlled by computing device).

 	Chaudhury discloses claim 1 as enumerated above, but Chaudhury does not disclose without displaying a line along which the presentation information moves as claimed.
 	However, Ali discloses a small object appears at random locations on the screen and the user is required to find and follow it with head/gaze movement. The object appears in a random sequence to prevent predictive video attacks (Fig. 2; Section 3.1 Visual Stimulus).
 	Therefore, taking the combined disclosures of Chaudhury and Ali as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a small object appears at random locations on the screen and the user is required to find and follow it with head/gaze movement. The object appears in a random sequence to prevent predictive video attacks as taught by 
 	Regarding claim 2, the face detection device according to claim 1, Chaudhury in the combination further disclose wherein the presentation information includes textual information (figs. 3A-3B, element 308; col. 17, lines 7-20; the pattern display displays “follow the challenge dot below”).
 	Regarding claim 3, the face detection device according to claim 1, Chaudhury in the combination further disclose wherein the presentation information includes a diagram (figs. 3A-3B, element 308; col. 17, lines 19-30; movement pattern module moves challenge dot along a horizontal path (shown as a dotted line within pattern display). Examiner broadly interpret the challenge dot moves along a horizontal path in figures 3A-3B as a diagram).
 	Regarding claim 4, the face detection device according to claim 1, Chaudhury in the combination further disclose wherein the at least one processor is configured to execute the instructions to perform:
 	determining a display timing and a display position of the presentation information at random (figs. 3A-3B; col. 7, lines 12-45 and col. 17, lines 19-30).
 	Regarding claim 5, the face detection device according to claim 1, Chaudhury in the combination further disclose wherein the at least one processor is configured to execute the instructions to perform:
 	determining the face of the user is a living face, in accordance with relationship between (i) the temporal change of the direction of the line-of-sight 5 of the user and a temporal change of position coordinates of a point on a screen of the display device 
 	Regarding claim 6, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 7, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 8, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
Regarding claim 16, the face detection device according to claim 1, Chaudhury and Ali in the combination further disclose wherein the at least one processor is further configured to execute the instructions to perform:
 	changing the position of the presentation information successively in the xy-plane on the screen of the display device at random (Chaudhury: figs. 3A-3B; col. 17, lines 19-30 and lines 52-67 and Ali: fig. 2; Section 3.3 Gaze Colocation Features).
 	Regarding claim 17, the face detection device according to claim 1, Chaudhury in the combination further disclose wherein the line-of-sight position is a point on the screen of the display device observed by the user (figs. 3A-3B, element 314; col. 17, lines 19-30 and lines 52-67).
 	Regarding claim 18, the face detection device according to claim 1, Chaudhury and Ali in the combination further disclose wherein the at least one processor is further configured to execute the instructions to perform:
 	switching the position of the presentation information on the screen of the display device to be spatially discontinuous (Chaudhury: figs. 3A-3B; col. 17, lines 19-30 and lines 52-67 and Ali: fig. 2; Section 3.1 Visual Stimulus).

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.

 	Applicant argues that Ali does not teach "displaying presentation information that moves linearly from a first position to a second position” as claimed. Examiner respectfully disagreed because Applicant attacks the references individually instead of 
 	Therefore, the rejections based on the combination of Chaudhury and Ali are proper and should be sustained.  

 	Further, Ali discloses a small object appears at random locations on the screen and the user is required to find and follow it with head/gaze movement. The object appears in a random sequence to prevent predictive video attacks (Fig. 2; Section 3.1 Visual Stimulus). Examiner notes that between any two locations (i.e., positions) there is an imaginary straight line.
	The MPEP 2111 states that the USPTO must employ the “broadest reasonable interpretation" of the claims. With the broadest reasonable interpretation, Examiner 
 	Therefore, the claimed "displaying presentation information that moves linearly from a first position to a second position” reads on the disclosure of Ali.

 In view of the above arguments, the Examiner believes all rejections are proper and should be maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.